Citation Nr: 1113698	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a urological disability, claimed as renal calculus, meatal stenosis, urethral stricture, bacteremia and urinary infection.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1942 to January 1946, including service as a surgical technician in the Pacific Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) from an August rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied the Veteran's request to reopen his claim for service connection for renal calculus, meatal stenosis, urethral stricture, bacteremia and urinary infection.

In November 2007, the Veteran withdrew his request for a hearing.  The Board reopened the instant claim and remanded it in September 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's urological disorder clearly and unmistakably preexisted service but underwent an increase in underlying disability during service.


CONCLUSION OF LAW

The Veteran's preexisting urological disability, claimed as renal calculus, meatal stenosis, urethral stricture, bacteremia and urinary infection, was aggravated by active service.  38 U.S.C.A. §§ 1111, 1101, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  .

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as cardiovascular-renal disease are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The available service treatment, consisting of sick reports and records from the Surgeon General, indicate that the Veteran was hospitalized from December 16, 1943 to December 22, 1943.  He was also hospitalized in April 1944, February 1945, March 1945 and October 1945.

A March 1955 VA operative report noted that a right nephrolithotomy and pylolithotomy was conducted for the Veteran's diagnosed Staghorn calculus of the right kidney and balanitis xerotica obiliterans.  A first stage urethroplasty (Johansen) was also performed in March 1955 due to the Veteran's diagnosed balanitis xerotica.

A March 1970 private hospitalization summary noted that the Veteran had persistent pyuria secondary to the disease and desired to have the calculus removed.  Impressions of a right lower renal calyceal stone, a previous right nephrolithotomy and a previous transurethral resection of the bladder neck contracture and status hypospadias, mild of the urethra and status urethral stricture were made.

A February 1990 VA hospitalization summary reflects the Veteran's complaints of generalized mild pain over both shoulders and lumbar areas, mild dysuria, frequency, hesitancy, a weak stream, double voiding with minimal nocturia and no evidence of blood loss.  He had had a transurethral resection in the past and had had intermittent trouble with penile bulbar strictures for the past 30 to 40 years.  Transurethral resection of the prostate had been undertaken in 1962 and he had had two episodes of prostatitis in the past with the last episode over five years ago.  He had a pelviureteric junction (PUJ) obstruction on the right side above the right kidney in the past as well as a right Staghorn calculus in the past.  A nephrolithotomy was performed in the 1960s and a right lower pole nephrectomy was performed in 1970.

Physical examination conducted in February 1990 revealed marked tenderness suprapubically and mild tenderness in the left renal angle.  He had a surgically induced penile hypospadias as a result of repeated meatotomies.  A renal scan revealed delayed drainage on the right hand side.  An intravenous pyelogram (IVP) showed that both kidneys drained freely but that there were areas of calcification in the right kidney consistent with very small renal stones.  A diagnosis of a urinary tract infection with secondary septicemia was made.

In a March 1991 statement, the Veteran reported urinary problems including difficulty voiding, urethral infections, renal stones and marked difficulty with bladder emptying.  He used the appropriate antibiotics to reduce infection and performed self-catherization daily as he was unable to empty his bladder.  His last X-ray revealed poor function in the right kidney and a possible recurrent stone.

In a September 1991 statement the Veteran indicated that he had experienced several episodes of fever of undetermined origin during service.  He had also experienced a constriction in his urinary stream.  In late 1945, he had undergone a urethral meatotomy with the poor result involving meatotomy scaring.  Any records associated with this treatment were unofficial as he worked closely with the physicians and medical staff.  This procedure caused diminished renal and bladder functions as well as recurrent urinary infections. The urethral stricture and repeated infections were a major contributor in his renal calculi formation and poor bladder emptying.

The Veteran reported in a September 1992 statement that he was a urologist.

A January 2002 private operative report indicated that there was an attempted passage of a Foley catheter followed by dilation with filiforms and followers.  The removal of a foreign body with urethroscopy and placement of Foley catheter was noted.  A postoperative diagnosis of meatal stenosis with pendulous and bulbar urethral was made.

A March 2006 VA treatment note reflects the Veteran's reports of a history of balanitis xerotica obiliterans dating back to childhood, status-post multiple dilations and one meatotomy in 1944 during service.  These symptoms had progressed to difficult self-catherizations and an atonic bladder that was the result of the longstanding difficulty with urination.  An assessment of urethral stricture was made.

A March 2006 summary from Dr. H.H., a VA urologist and chief of the urology service, noted that the Veteran entered service with a urethral problem of an uncertain diagnosis.  His problems increased during service, culminating in a meatotomy performed by a medical officer in the Philippines.  The meatotomy had little improvement in his voiding as he continued to have difficulties and the environment added to the problems in the failure to maintain adequate hydration.  He developed a urinary tract infection and a stone.  A partial nephrectomy was done several years ago due to the recurrent stone disease and associated problems.  Cystoscopies revealed a terrible urethral stricture that ran almost the entire length of the pendulous urethra as well as some strictures found in the most proximal potion of the urethra.  The atonic bladder prevents adequate emptying of the bladder even though this stricture may be open well enough to allow a reasonable steam and the Veteran must perform self-catheterization in order to empty his bladder.

A perineal urethrostomy was performed in March 2006.

A March 2006 opinion from J.J., a VA physician's assistant, noted that the Veteran had urethral strictures dating back to childhood and was treated with a meatotomy during service.  He developed kidney stones (Staghorns) due to the infection caused by the stricture and a partial nephrectomy was performed a result.  He now has an atonic bladder due to his strictures.  As he had this problem while in the military, the author opined that this was a service-connected disability.

A second March 2006 opinion from J.J. indicates that the Veteran's disability during service in the South Pacific was aggravated by heat and the decreased availability of drinking water).  Poor hydration caused decreased urine flow and increased infections.

An April 2006 statement from the Veteran indicated that he had a very narrow stream for as far back as he could recall.  A non-tender mass on the underside of the penis shaft had been surgically removed at age 16.  He later had a series of urethral dilations due to a narrowed stream.  A urethral meatotomy was performed while on active duty and resulted in a small, narrowed, scarred meatus.  

Since discharge, a very narrow stream had continued and he had developed an atonic bladder secondary to the urethral stricture.  Several unsuccessful urethotomies were performed.  He developed a Staghorn calculus of the right kidney during residency training that was surgically removed in 1954 at VA.  For the past eight to ten years, he had been performing self-catherization or intermittently wearing an indwelling catheter.  There had been several episodes of sepsis and persistent urinary infections.

In a June 2006 opinion Dr. H. H. indicated that the Veteran's chronic urethral problem had been complicated by multiple urethral dilations that occurred during service.  The stone disease for which the Veteran had been diagnosed is not related to this claim.

In an October 2006 statement the Veteran expressed the belief that he did not have proper urological care during service.  This improper care resulted in complications of urinary retention, atonic bladder, renal calculi and chronic infection.

In a January 2010 statement Dr. T. S., a private urologist and the Veteran's son, indicated that the Veteran had a decompensated hypotonic neurogenic bladder believed to be secondary to longstanding pendulous and bulbar urethral stricture disease.  Cystoscopic evaluation was consistent with the probability of balanitis xerotica obiliterans as the etiology of his meatal stenosis and urethral stricture.

A January 2010 VA urology examination reflects the Veteran's reports that he was unable to spontaneously void for the past ten years and that he must perform self-catheterization several times per day to void.   He reported undergoing a circumcision at age five but that this did not correct his voiding problems and he required urethral dilations several times during childhood.  

At age 17, he underwent some form of penile surgery for the removal of some redundant skin on the ventrum of the penis and a concurrent urethral dilation under the same anesthetic.  Several urethral dilations were performed while he was in high school.  A failed meatotomy was performed during service and he continued to experience a decreased force of stream and prolonged voiding, necessitating repeated urethral dilations.  During his urology residency, he underwent a failed internal urethrostomy and a urethral dilation as well as a first stage Johanson urethroplasty.  A right pyleonephrolithotomy was done late in residency at a VA facility after he developed a urinary tract infection, proteus sepsis and then a right kidney Staghorn/infection stone.  An endoscopic distal urethral stone extraction was performed sometime in the early 1990s.

Physical examination conducted by the January 2010 examiner reveals hypospadias on the distal penile shaft, status-post stage Johanson urethroplasty in the 1950s.  Bladder examination was normal.  The testicles were completely atrophic and the epididymis was thickened.  Following this examination and a review of the Veteran's medical records, a diagnosis of chronic urethral stricture disease was made.  His current urinary symptoms were less likely as not (less than 50/50 probability) permanently aggravated by service.  

This condition was likely due to his problems since early childhood as he was uncircumcised at birth and required this at age five and that he has required urethral dilations.  These problems have progressively worsened through the years as a result of the required repeated urethral dilations and failed surgical procedures on the urethra.  The exacerbations likely would have occurred in any event as the nature of urethral stricture disease was one of recurrence in most cases.  He did undergo a failed surgical procedure during service but this was an attempt to correct an already chronic problem and he related several urethral procedures and numerous urethral dilations prior to his service.

A September 2010 VA genitourinary examination addendum noted that it was less likely than not that the described conditions of service (such as dehydration) could aggravate a urethral problem such as the Veteran had reported existed before service beyond the nature scope of its disease.  It was also less likely than not that any diagnosed urologic disorder was incurred in or aggravated beyond the natural scope of disease by service.  There was no finding that any urologic disorder was specifically a result of the Veteran's service.  The examiner noted that he had reviewed the Veteran's claims file.

A December 2010 summary from Dr. G.I., a private urologist, noted that he had treated the Veteran for complications left by balanitis xerotica obiliterans, specifically urinary tract infections and urethral strictures requiring frequent dilations.

Analysis

The Veteran's service treatment records, other than the previously mentioned alternate records, including his service entrance examination, are not located in the claims file.  

The Court has held that the presumption of soundness does not apply where there is no service entrance examination of record.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In any event the undisputed evidence is that a urethral stricture pre-existed service.   The Veteran has provided detailed information about the childhood manifestations of his disability and has acknowledged that it preexisted service.  All of the medical professionals commenting on this appeal, have found that the disability pre-existed service.  Accordingly, clear and unmistakable evidence demonstrates that the Veteran's urological disability existed prior to his active military service.

There are conflicting opinions as to whether the pre-existing disability was aggravated in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The VA examiner concluded that while the disability apparently got worse during service, this was due to natural progression.  The examiner; however, provided no reasons for this conclusion.  The examiner explicitly considered the possibility that the urethral disability was aggravated by dehydration in service, and concluded that such was not the case; but again provided no rationale for this conclusion.

All other VA physicians who have expressed an opinion, have concluded that the pre-existing disease was aggravated by heat, dehydration, and the treatment provided during service.  These physicians also provided no rationale for their conclusions.  The probative value of all of the opinions, both for and against the claim, is limited by the absence of a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinions listing specific in-service causes for the finding of aggravation, and thus supporting the claim, do seem somewhat more probative than those that simply deny those causes without explanation.

The evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for a urological disability, claimed as renal calculus, meatal stenosis, urethral stricture, bacteremia and urinary infection is granted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a urological disability, claimed as renal calculus, meatal stenosis, urethral stricture, bacteremia and urinary infection, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


